DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-10 are pending in this application. Claims 1-2 and 6-10 have been amended. Claim 11 has been cancelled. Examiner acknowledges submission of the amendment and arguments filed on June 10, 2022. The examiner withdraws the objections to the Specification due to applicant's amendment.

Examiner’s Amendment/Comment
The title of the invention has been amended by the Applicant in the response filed on June 10, 2022 and read as follows “SUBSTRATE FIXING APPARATUS INCLUDING A BASE PLATE, AN ELECTROSTATIC ADSORPTION MEMBER, A PLURALITY OF SUPPORT MEMBERS ON THE BASE PLATE AND SUPPORTING THE ELECTROSTATIC ADSORPTION MEMBER, AND AN ADHESIVE LAYER BONDING THE ELECTROSTATIC ADSORPTION MEMBER TO THE BASE PLATE”. 
The new title is indicative of the invention to which the claims are directed. This new title of the invention is acceptable.

Allowable Subject Matter
Claims 1 – 10 are allowed.

Applicant has amended independent claim 1 in response to the office action mailed on March 16, 2022.  The amendment and arguments found on pages 3-10 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

The following is an examiner's statement of reasons for allowance:
With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “a plurality of support members that are disposed on the base plate to support the electrostatic adsorption member; wherein each of the plurality of support members directly contacts the base plate and the electrostatic adsorption member, an elastic modulus of each of the plurality of support members is higher than an elastic modulus of the adhesive layer, and heights of the plurality of support members are substantially the same.”
Claim(s) 2 – 10 are allowed by dependence on claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836